internal_revenue_service national_office technical_advice_memorandum number release date date third party communication none date of communication not applicable index uil no case-mis no tam-112829-09 ------------------- acting director of field operations west large mid size business lmsb retail food pharmaceuticals health care ----------------------------- ------------------------------------------ taxpayer's name taxpayer's address taxpayer's identification no year s involved date of conference ------------------------------------------------------- ------------------------------------------ --------------------------------------------- ---------------- ----------------- --------------------------- legend taxpayer ------------------------------------------------------- issue s whether taxpayer is entitled to deduct anticipated future retiree medical benefits for claims personnel as unpaid loss adjustment expenses in determining its losses_incurred under sec_832 of the internal_revenue_code or whether sec_404 precludes deductibility of such amounts until the year in which retiree medical benefits are includable in gross_income of the employee receiving the benefits tam-112829-09 conclusion s sec_404 specifically precludes taxpayer from deducting the unpaid loss adjustment expenses for retiree medical benefits prior to the taxable_year in which such benefits are includible in the gross_income of the employee receiving the benefits these deduction limitations apply regardless of whether the benefits would otherwise be deductible under any other code provisions facts taxpayer is taxable under part ii of subchapter_l of the code as a non-life insurance_company and is the parent_corporation of an affiliated_group_of_corporations that file a consolidated federal_income_tax return taxpayer and certain affiliated insurance_companies collectively referred to as taxpayer sell property and casualty insurance throughout the united_states taxpayer provides retiree medical benefits to its claims personnel for its and taxable years taxpayer included in its calculation of unpaid loss adjustment expenses the discounted amount of the actuarially determined future retiree medical benefits to be provided to claims personnel taxpayer represents that amounts taken into account in computing unpaid loss adjustment expenses for retiree medical benefits for claims personnel were not contributed to a welfare_benefit_fund within the meaning of sec_419 of the code law sec_831 imposes a tax for each taxable_year on the taxable_income of every insurance_company other than a life_insurance_company sec_832 provides that the taxable_income of an insurance_company subject_to the tax imposed by sec_831 is the gross_income as defined in sec_832 less the deductions allowed by sec_832 sec_832 provides that the gross_income of an insurance_company subject_to tax under sec_831 includes the combined gross amount earned for the taxable_year from investment_income and underwriting_income as provided in sec_832 computed on the basis of the annual_statement approved by the national association of insurance commissioners naic under sec_832 underwriting_income consists of the premiums earned on insurance contracts during the taxable_year less losses_incurred and expenses_incurred if post-retirement medical benefits are provided in future years through a welfare_benefit_fund then sec_419 would govern the deductibility of any amounts contributed to the welfare_benefit_fund by taxpayer tam-112829-09 sec_832 defines losses_incurred as an amount equal to the losses paid during the taxable_year reduced by salvage and reinsurance recovered during the taxable_year plus all unpaid_losses on life_insurance contracts and all discounted_unpaid_losses as defined in sec_846 outstanding at the end of the taxable_year less all unpaid_losses on life_insurance contracts and all discounted_unpaid_losses outstanding at the end of the preceding_taxable_year plus estimated salvage and reinsurance recoverable at the end of the preceding year less estimated salvage and reinsurance recoverable at the end of the taxable_year sec_832 provides that expenses_incurred do not include any unpaid loss adjustment expenses shown on the annual_statement which are to be treated as part of the insurance company’s unpaid_losses sec_832 lists various categories of allowable deductions including all ordinary and necessary business_expenses incurred as provided under sec_162 taxes as provided under sec_164 and other deductions as provided in part vi of subchapter_b sec_161 and following relating to itemized_deductions for individual and corporations and subchapter_d sec_401 and following relating to pension profit sharing stock_bonus_plans etc see sec_832 c and c sec_832 provides that in computing the taxable_income of an insurance_company subject_to tax under sec_831 a deduction is allowed for losses_incurred as defined in sec_832 sec_1_832-4 provides in part that an insurance_company must be prepared to demonstrate that the part of the deduction for losses_incurred which represents unpaid_losses comprises only actual unpaid_losses these losses must be stated in amounts which based upon the facts in each case and the company’s experience in similar cases represents a fair and reasonable estimate of the amount the company will be required to pay amounts included in or added to the estimates of unpaid_losses which in the opinion of the district_director are in excess of a fair and reasonable estimate will be disallowed as a deduction sec_846 requires unpaid_losses other than unpaid_losses on life_insurance contracts to be discounted to reflect the time_value_of_money under sec_846 the starting point for determining discounted_unpaid_losses is the amount of unpaid_losses reported on the annual_statement approved by naic that the taxpayer is required to file with insurance regulators of a state sec_846 states the term unpaid_losses includes any unpaid loss adjustment expenses shown on the annual_statement sec_404 provides that if compensation is paid_or_accrued on account of any employee under a plan deferring the receipt of compensation the compensation is not deductible under chapter of subtitle a of the code but if the compensation would tam-112829-09 otherwise be deductible it is deductible under sec_404 subject_to the limitations imposed by sec_404 as to the amounts deductible in any year sec_404 provides that compensation paid under a nonqualified_plan that is a plan to which the contributions are not deductible under sec_404 or of deferred_compensation is deductible in the taxable_year in which an amount attributable to the contribution is includible in the gross_income of employees participating in the plan sec_404 provides that if there is no plan but there is a method or arrangement of compensation which has the effect of a plan deferring the receipt of compensation sec_404 shall apply as if there were such a plan sec_404 provides that any plan providing for deferred benefits other than compensation_for employees their spouses or their dependents is treated as a plan deferring the receipt of compensation and the determination of when benefits are includible in an employee’s gross_income is to be made without regard to any provision in chapter of the code that excludes the benefits from gross_income sec_404 provides that sec_404 does not apply to any benefit provided through a welfare_benefit_fund as defined in sec_419 sec_1_404_b_-1t q a-1 provides in part that sec_404 governs the deduction of compensation paid_or_incurred with respect to compensation and benefit plans or methods or arrangements however denominated which defer the receipt of any amount of compensation or benefit including fees and other_payments under sec_404 and b if otherwise deductible a contribution paid_or_incurred with respect to a nonqualified_plan or method or arrangement is deductible in the taxable_year of the employer in which or with which ends the taxable_year of the employee in which the amount attributable to the contribution is includible in the gross_income of the employee without regard to any applicable_exclusion under chapter subtitle a of the code sec_1_404_b_-1t q a-2 a provides that for purposes of sec_404 b or d a plan or method or arrangement defers the receipt of compensation or benefits to the extent it is one under which an employee receives compensation or benefits more than a brief period of time after the end of the employer's taxable_year in which the services creating the right to such compensation or benefits are performed the determination of whether a plan or method or arrangement defers the receipt of compensation or benefits is made separately with respect to each employee and each amount of compensation or benefit sec_1_404_b_-1t q a-2 b provides that a plan or method or arrangement is presumed to be one that defers the receipt of compensation_for more than a brief period of time after the end of an employer's taxable_year to the extent that compensation is received after the 15th day of the third month after the end of the employer's taxable_year in which the services are provided in addition benefits are deferred benefits if assuming the benefits were cash compensation such benefits would be considered tam-112829-09 deferred_compensation thus a plan or method or arrangement is presumed to be one providing for deferred benefits to the extent benefits for services are received by an employee after the month period following the end of the employer's taxable_year in which the related_services are provided analysis the claims personnel earned the right to retiree medical benefits through the performance of services in and therefore the retiree medical benefits are deferred benefits as described in sec_1_404_b_-1t q a-2 b however taxpayer asserts that the timing restrictions in sec_404 are not applicable to its liability for payments of accrued retiree medical benefits for claims personnel because the tax treatment of these items is controlled by the loss reserve provisions of subchapter_l in addition taxpayer asserts that pursuant to sec_832 the amounts at issue were included in its determination of unpaid_losses which is a component of gross_income not a deduction therefore the amounts at issue are not subject_to sec_404 because as a component of gross_income they are not amounts that are otherwise deductible under the code taxpayer emphasizes that it is required to include estimates of its liability for payment of retiree health benefits for claims personnel when determining the amount of unpaid loss adjustments includible in unpaid_losses on its naic annual_statement for purposes of determining an insurance company’s income from premiums and deductions for losses the code adopts the accounting terms and concepts of the naic annual_statement see sec_832 in addition sec_846 provides that the starting point for determining discounted_unpaid_losses on insurance contracts which are a component of losses_incurred under sec_832 is the unpaid_losses shown on the annual_statement filed by the taxpayer for the year ending with or within the taxable_year of the taxpayer sec_846 states the term unpaid_losses includes any unpaid loss adjustment expenses shown on the annual_statement thus taxpayer’s argument is that because it must provide for the estimated liability for the payment of retiree medical benefits for claims personnel as part of the unpaid_losses shown on its annual_statement the naic accounting treatment required to be used under sec_832 and sec_846 for these items is controlling for tax purposes taxpayer's argument that subchapter_l is controlling regarding the timing of the deduction is inconsistent with the broad scope of the deduction timing rules of sec_404 in the tax_reform_act_of_1984 congress amended sec_404 in order to expand the scope of the special accounting rule in sec_404 to include any method or arrangement of compensation which has the effect of a plan deferring the receipt of compensation the legislative_history indicates that this change was intended to clarify that the deduction timing rules of sec_404 are not confined to qualifying pension profit sharing and stock_bonus_plans but are applicable to all compensation arrangements tam-112829-09 which defer the receipt of compensation by an employee or independent_contractor see h_r rep no pt in the tax_reform_act_of_1986 in what was described as a clarifying amendment to the changes with respect to the treatment of deferred_compensation arrangements congress amended the general_rule of sec_404 eliminating the references to sec_162 and sec_212 in order to clarify that the timing restrictions for deferred_compensation arrangements apply to all forms of compensation_for services rendered regardless of the provision under which this compensation would be deductible the legislative_history explained the congressional intent underlying this statutory change as follows the bill clarifies that the deduction-timing rules for deferred_compensation arrangements apply to any plan or method of deferring compensation regardless of the section under which the amounts might otherwise be deductible and that the amount shall be deductible under sec_404 and shall not otherwise be deductible under any other section this clarification is necessary to prevent taxpayers from asserting that deferred_compensation is attributable to capitalizable compensation expenses and thereby accelerate the timing of the deduction of such deferred_compensation see s rep no accordingly even if taxpayer is correct in its assertion that the unpaid loss adjustment expenses would ordinarily be taken into account as part of its losses_incurred under sec_832 the deduction timing rules in sec_404 take precedence that is the timing restrictions in sec_404 apply for purposes of determining the deductibility of all deferred_compensation payments and deferred benefits under chapter of the code including deferred_compensation payments or deferred benefits that would otherwise qualify for deduction as part of losses_incurred under sec_832 in addition the purpose underlying sec_404 is to ensure that employers do not have the tax incentive to adopt deferred_compensation or deferred_benefit plans instead of qualified_pension plans see h_r rep no to achieve this purpose the employer's deduction for deferred_compensation or deferred benefits is allowed no earlier than when the compensation or benefits are includible in the gross_income of the participants in the plan thus the rules for nonqualified_deferred_compensation provide a matching_rule that ensures that the employer is not allowed a deduction with respect to deferred_compensation or deferred benefits until such compensation or benefits are taxed to the employee the matching_rule applies specifically for the purposes of sec_404 and is fundamentally different than the general income and expense matching concepts of sec_446 permitting the rules under tam-112829-09 subchapter_l to trump the nonqualified_deferred_compensation deduction rules under sec_404 would frustrate this purpose finally the taxpayer argues that the timing restrictions of sec_404 cannot be applied to its estimated liability for payment of retiree medical benefits for claims personnel because under the definition of underwriting_income in sec_832 losses_incurred are subtracted from the premiums earned in determining underwriting_income and such underwriting_income is a component of an insurance company’s gross_income under sec_832 thus the amounts included in losses_incurred under sec_832 are taken into account in determining insurance_company gross_income under sec_832 taxpayer therefore asserts that sec_404 is inapplicable here because it applies only to amounts that would otherwise be deductible under the code taxpayer’s argument is not persuasive and is inconsistent with the manner in which losses_incurred are generally characterized sec_832 provides that losses_incurred as defined in sec_832 is a deduction for purposes of determining insurance_company_taxable_income in addition the regulations under sec_1_832-4 specifically refer to the amounts taken into account as losses_incurred as a deduction noting that an insurance_company must be prepared to demonstrate that the part of the deduction for ‘losses incurred’ that represents unpaid_losses at the close of the taxable_year comprises only actual unpaid_losses moreover in the overwhelming majority of the cases in which amounts taken into account as losses_incurred under sec_832 have been at issue the courts have characterized an insurance company's losses_incurred as a deduction for tax purposes see eg 102_tc_338 aff'd 65_f3d_90 7th cir 88_tc_1050 minnesota lawyers mutual insurance co v commissioner tcmemo_2000_203 aff’d 285_f3d_1086 8th cir accordingly the anticipated future retiree medical benefits for claims personnel at issue are subject_to sec_404 in accordance with the analysis provided above caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent s
